Remarks
Applicant filed the requested Terminal Disclaimer on 08/27/2021.  
Claims 1-7, 9-11 and 13-14 are allowed.

REASONS FOR ALLOWANCE
With respect to the independent claim 1, the prior arts of record do not teach or fairly suggest, in combination with other limitations, the feature of parsing a second web API usage dataset having contents that were previously used to obtain services provided by a second web API that is different than the first web API and automatically creating a second API description based on the second web API usage dataset, the second API description defining a format for requesting services provided by the second web API , wherein the format defined by the second API description is different than the format defined by the first API description
Dependent claims are allowed because they depend upon allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159